
	

114 HCON 38 IH: Supporting the goals and ideals of the Gay, Lesbian and Straight Education Network’s (GLSEN) National Day of Silence in bringing attention to anti-lesbian, gay, bisexual, and transgender name-calling, bullying, and harassment faced by individuals in schools.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Engel (for himself, Mr. Hastings, Mrs. Davis of California, Mr. Blumenauer, Mr. Nadler, Mr. Grijalva, Mr. Deutch, Mr. Takano, Mr. Lowenthal, Mr. Rangel, Mr. Sean Patrick Maloney of New York, Mr. Gutiérrez, Ms. Sinema, Ms. Lee, Mr. Cicilline, Mr. Takai, Ms. Jackson Lee, Mr. Ted Lieu of California, Mr. Loebsack, Mr. Israel, Mr. Higgins, Ms. Norton, Mr. Schiff, Ms. McCollum, Ms. Speier, Ms. Schakowsky, Ms. Wasserman Schultz, Mr. Sires, Mr. Heck of Washington, Mr. Murphy of Florida, Mr. Vargas, Mr. Pocan, Ms. Linda T. Sánchez of California, Mr. Neal, Mr. Quigley, Mr. Johnson of Georgia, Mrs. Capps, Ms. Tsongas, Mr. Gallego, Mr. Van Hollen, Mr. Polis, Mr. Peters, Ms. Titus, Mrs. Dingell, Mr. Sherman, Mr. Lewis, Mr. Michael F. Doyle of Pennsylvania, Mr. Honda, Mr. Kilmer, Mr. Price of North Carolina, Ms. Lofgren, Mrs. Lawrence, Mr. Keating, Mr. Tonko, Mr. Farr, Mrs. Watson Coleman, Ms. DeGette, Miss Rice of New York, Ms. Kuster, Ms. DelBene, Mr. Brendan F. Boyle of Pennsylvania, Mr. Grayson, and Mr. Carson of Indiana) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the Gay, Lesbian and Straight Education Network’s (GLSEN)
			 National Day of Silence in bringing attention to anti-lesbian, gay,
			 bisexual, and transgender name-calling, bullying, and harassment faced by
			 individuals in schools.
	
	
 Whereas the National Day of Silence is a day in which students take a vow of silence to bring attention to the anti- lesbian, gay, bisexual, and transgender name-calling, bullying, and harassment faced by individuals in schools;
 Whereas the Gay, Lesbian and Straight Education Network (GLSEN) designates one day of every April as the National Day of Silence;
 Whereas hundreds of thousands of students at more than 8,000 schools have participated in the National Day of Silence in past years;
 Whereas the Gay, Lesbian and Straight Education Network's 2013 National School Climate Survey illustrates the pervasive harassment and victimization faced by lesbian, gay, bisexual, and transgender students by documenting their experiences within the preceding academic year;
 Whereas nearly 75 percent of lesbian, gay, bisexual, and transgender students reported being verbally harassed by their peers at school because of their sexual orientation, and more than 55 percent because of their gender expression;
 Whereas more than 35 percent of lesbian, gay, bisexual, and transgender students reported being physically harassed by their peers at school because of their sexual orientation, and nearly 25 percent because of their gender expression;
 Whereas nearly 17 percent of lesbian, gay, bisexual, and transgender students reported being physically assaulted by their peers at school because of their sexual orientation, and nearly 11.4 percent because of their gender expression;
 Whereas more than 50 percent of lesbian, gay, bisexual, and transgender students reported that they felt unsafe in school because of their sexual orientation, and 30 percent reported missing at least one entire school day in the preceding month because of safety concerns;
 Whereas transgender students were more likely than all other students to report feeling unsafe at school because of their gender expression;
 Whereas, according to the National Transgender Discrimination Survey, those who expressed a transgender identity or gender nonconformity while in grades K through 12 reported alarming rates of harassment, physical assault, and sexual violence so severe that almost 15 percent of those surveyed had to leave school;
 Whereas student academic performance is affected such that lesbian, gay, bisexual, and transgender students who experienced high levels of verbal harassment because of their sexual orientation or gender expression report a grade point average nearly a half grade lower than those of lesbian, gay, bisexual, and transgender students who experienced low levels of such harassment;
 Whereas the presence of supportive staff contributed to a range of positive indicators including fewer reports of missing school, fewer reports of feeling unsafe, greater academic achievement, higher educational aspirations, and a greater sense of school belonging;
 Whereas a growing number of States, cities, and local education authorities are adopting laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students on the basis of their sexual orientation and gender identity or expression; and
 Whereas every child should be guaranteed an education free from name-calling, bullying, harassment, and discrimination regardless of his or her sexual orientation and gender identity or expression: Now, therefore, be it
	
 That Congress— (1)supports the goals and ideals of the National Day of Silence;
 (2)requests that the President issue a proclamation calling on the people of the United States to observe the National Day of Silence with appropriate ceremonies, programs, and activities; and
 (3)encourages each State, city, and local educational agency to adopt laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students, teachers, and other school staff regardless of their sexual orientation and gender identity or expression, so that the Nation's schools are institutions where all individuals are able to focus on learning.
			
